Citation Nr: 1755256	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  17-51 287	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a lung condition, to include asbestosis and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1962 to March 1965.  He is a veteran of the Vietnam Era and Peacetime.  

This case came before the Board of Appeal's (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pasay City, Phillipines. 

By way of procedural history, the Board notes that the Veteran's claim for a lung condition has been characterized by the RO as separate claims for service connection for asbestosis and COPD.  Cognizant of the VA's duty to consider all disorders reasonably encompassed by the Veteran's claim, as outlined in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has re-characterized the claims into one broad issue, as characterized above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran's COPD is not related to service.  

2. There is no objective evidence that the Veteran was exposed to asbestos in service and he is not diagnosed with an asbestos related disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lung condition, to include asbestosis and COPD, have not been met. 38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The Veteran is claiming entitlement to service connection for a lung condition, which he asserts is asbestosis, as a result of his exposure to asbestos covered pipes while serving onboard a ship.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).

However, the Veteran's lung condition which has been diagnosed as COPD, is not considered a chronic disease under 38 C.F.R. § 3.309(a), and may not be service connected under 38 C.F.R. § 3.303(b). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

With regard to the Veteran's claims regarding exposure to asbestos, the VA Adjudication Procedure Manual, M21-1 (M21-1), provides guidance on how to adjudicate claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating asbestos-related claims.  M21-1, Part IV.ii.1.I.3 and Part IV.ii.1.I.6 (October 4, 2017).  However, there is no VA regulation that allows service connection on a presumptive basis for disorders resulting from exposure to environmental chemicals.  38 C.F.R. §§ 3.307, 3.309.  Rather, service connection based on chemical exposure may be established only if a current disability is shown by the evidence to be related to chemical exposure during service.

After a review of the evidence, the Board finds that service connection for a lung condition, to include asbestosis and COPD, is not warranted.

First, the Veteran's service treatment records do not reflect complaints of, treatment for or a diagnosis related to a lung condition and/or asbestosis while in service.  Significantly, the Veteran's separation examination fails to document any complaints of, or observed symptoms related a lung condition or asbestosis.

The Veteran's post service records reflect that his breathing problems became significant in the 1990s, where private medical provider diagnosed him with asthma.  The Veteran's May 2005 chest x-ray showed hyperinflation and emphysematous changes.  Additionally, the Veteran was seen by a pulmonologist in 2014 who confirmed a 2007 diagnosis of COPD.  The Board notes that the Veteran's first report of a lung condition was 25 years after he left active service, and he was not diagnosed with COPD until 42 years after he left service.   Therefore, continuity of symptoms is not shown based on the clinical evidence alone.  

As part of this claim, the Board recognizes the Veteran's statements regarding his history of symptoms.  Specifically, that he had respiratory symptoms during active duty service.  In this regard, while the Veteran is not competent diagnose a disorder such as a lung disorder or asbestosis, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible. As an initial matter, the Board cannot ignore that there is a significant gap in time between when he left service and when he filed his claim for benefits.  Further, the Veteran's assertions are contradicted by his statements in the private treatment records in which he indicated that his breathing problems became significant in the 1990's.  Moreover, the Board notes that the Veteran was aware of the VA benefits system after receiving benefits in June 2003, and appointing a veterans' service representative in 2003, but nevertheless failing to submit a claim for a lung condition or asbestosis. 

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, as for the Veteran's specific assertions that he has a lung condition that is related to exposure to asbestos, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.

Specifically, the Board places significant value on the opinion of the VA examiner who evaluated the Veteran in September 2014.  After a thorough review of the evidence, the VA examiner reported that based upon the radiological findings as detailed above, the Veteran had COPD and did not have asbestosis.  Further, the examiner opined that the Veteran's COPD was less likely than not related to active service or exposure to asbestos, as there is "no radiographic evidence of pleural plaques consistent with asbestosis exposure," and no relationship is shown between COPD and asbestosis.  Furthermore, the examiner noted that the Veteran has an impressive smoking history. 

The Board also acknowledges the Veteran's statements regarding his lung condition since active service, but also finds that evidence to be less persuasive.  A lay person is competent to report observable respiratory symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  However, etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, to the extent that the Veteran believes that his lung condition diagnosed as COPD may be the result of his asbestos exposure or other in-service injury, he is a lay person without appropriate medical training and expertise to provide a medical nexus opinion regarding the etiology of COPD.

The Board concludes that the preponderance of the evidence is against the claim for service connection for a lung condition, to include asbestosis and COPD and there is no doubt to be otherwise resolved.  Therefore, the claim for service connection must be denied. 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159.  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records as well as VA examinations are associated with the claims file.

The Veteran underwent a VA examination September 2014.  The examiner reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).
There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


ORDER

Entitlement to service connection for a lung condition, to include asbestosis and COPD is denied.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


